West, Associate Justice.
There was no error in the action of the court in overruling the appellant’s special exceptions to appellee’s original and amended pleadings. The land was there sufficiently described for the purposes of foreclosure. Its relation to the original Martello Vasacuel grant, of which it constituted a part, is set forth *485with sufficient clearness for the purpose in hand, and the tract so described was also alleged to be then in the actual occupancy of the appellant, held by him under a previous purchase at an execution sale. Saunders et al. v. Hartwell et al., 61 Tex., 686.
[Opinion delivered November 26, 1884.]
Its position, too, in reference to the one hundred and sixty (160) acre tract previously conveyed to one Ammons, out of the original survey, also served further to define its location on the ground. It is also insisted that the district court committed an error in the entry of the final judgment as to the sale of appellant’s personal property under execution in a certain event. The judgment is substantially correct in form; it in substance simply directs that, in case the proceeds arising from the sale of the land described in the final judgment shall not be sufficient to satisfy appellee’s debt, interest and costs, that a writ of execution issue against appellant for the balance.
There is no error in the judgment, and it is affirmed.
Affirmed.